

 S2107 ENR: Protecting America's Food and Agriculture Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 twentyS. 2107IN THE SENATE OF THE UNITED STATESAN ACTTo increase the number of CBP Agriculture Specialists and support staff in the Office of Field
 Operations of U.S. Customs and Border Protection, and for other purposes.1.Short titleThis Act may be cited as the Protecting America's Food and Agriculture Act of 2019.2.FindingCongress finds that—(1)it is in the national security interest of the United States to ensure that the Nation’s food supply is sufficiently protected; and(2)a vital part of such protection is the availability of adequate resources at the border to conduct inspections of incoming food and agricultural goods.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(C)the Committee on Homeland Security of the House of Representatives; and(D)the Committee on Agriculture of the House of Representatives.(2)CBPThe term CBP means U.S. Customs and Border Protection.4.Additional U.S. Customs and Border Protection personnel(a)CBP Agriculture SpecialistsThe Commissioner of U.S. Customs and Border Protection may hire, train, and assign 240 new CBP Agriculture Specialists above the current attrition level during every fiscal year until the total number of CBP Agriculture Specialists equals and sustains the requirements identified each year in the Agriculture Resource Allocation Model.(b)Mission and operational support staff(1)In generalThe Commissioner of U.S. Customs and Border Protection may hire, train, and assign support staff to support CBP Agriculture Specialists.(2)CBP agriculture techniciansThe Commissioner of U.S. Customs and Border Protection may hire, train, and assign 200 new CBP Agriculture Technicians during each fiscal year until the total number of CBP Agriculture Technicians equals and sustains the requirements identified each year in the Mission and Operational Support Resource Allocation Model.(c)CBP agriculture canine teamsThe Commissioner of U.S. Customs and Border Protection may hire, train, and assign 20 new CBP agriculture canine teams during each of the first 3 fiscal years beginning after the date of the enactment of this Act.(d)Traffic forecastsIn calculating the number of CBP Agriculture Specialists needed at each port of entry through the Agriculture Resource Allocation Model, the Office of Field Operations shall—(1)rely on data collected regarding the inspections and other activities conducted at each such port of entry; and(2)consider volume from seasonal surges, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.(e)Authorization of appropriations(1)CBP agriculture specialistsThere is authorized to be appropriated to carry out subsection (a)—(A)$29,900,000 for fiscal year 2020;(B)$36,100,000 for fiscal year 2021; and(C)$40,500,000 for fiscal year 2022.(2)CBP agriculture techniciansThere is authorized to be appropriated to carry out subsection (b)—(A)$11,000,000 for fiscal year 2020;(B)$25,000,000 for fiscal year 2021; and(C)$38,000,000 for fiscal year 2022.(3)CBP agriculture canine teamsThere is authorized to be appropriated to carry out subsection (c)—(A)$3,500,000 for fiscal year 2020;(B)$7,400,000 for fiscal year 2021; and(C)$12,200,000 for fiscal year 2022.(4)TrainingThere is authorized to be appropriated for training costs associated with the new CBP personnel and canine teams hired pursuant to subsections (a), (b), and (c) $6,000,000 for each of the fiscal years 2020, 2021, and 2022.5.GAO study, briefing, and report(a)StudyThe Comptroller General of the United States, after consultation with the appropriate congressional committees, shall conduct a review of the efforts of the Department of Homeland Security, the Department of Agriculture, and other Federal agencies to address risks to the agricultural supply that analyzes—(1)interagency coordination and the distribution of responsibilities among Federal agencies with respect to the inspection of agricultural commodities entering the United States;(2)the effectiveness of such inspection responsibilities among Federal agencies; and(3)the training provided to, and working conditions of, CBP Agriculture Specialists.(b)BriefingNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall brief the appropriate congressional committees regarding the results of the study conducted pursuant to subsection (a).(c)ReportNot later than 90 days after the briefing required under subsection (b), the Comptroller General shall complete the study required under subsection (a) and make the results of the study available to the public.Speaker of the House of RepresentativesVice President of the United States and President of the Senate